Citation Nr: 1818349	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  15-43 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to the service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to the service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a heart disorder, to include as due to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service, including from February 1965 to April 1969 and from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and April 2014 rating decisions of the VA Regional Office (RO) in North Little Rock, Arkansas.  In November 2017, the Veteran testified at a videoconference hearing conducted before the undersigned.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As to ischemic heart disease, July 2012 VA ischemic heart disease examination report shows that the Veteran did not have a diagnosis of ischemic heart disease, including coronary artery disease.  Subsequently, there are several VA treatment records that list coronary artery disease among the Veteran's medical history.  However, a February 2017 treatment record, which contains significant cardiovascular findings, indicates no known history of coronary artery disease.  A reexamination is thus warranted in this case to ascertain the presence of ischemic heart disease, particularly as the Veteran's exposure to herbicides has been conceded as he served in the Republic of Vietnam as evidenced by the DD Form 214 from his second period of service.  

The Veteran was provided a VA diabetic sensory-motor peripheral neuropathy examination in January 2014; a negative nexus opinion was provided.  The examiner opined that the Veteran's symptoms were not consistent with diabetic peripheral neuropathy of his upper extremities.  They noted that the Veteran described pain as starting in his neck and radiating out towards both shoulders, while diabetic peripheral neuropathy started in the tips of the fingers and ascended up the hands/arms.  The Veteran testified that he currently had different symptoms from those described at the 2014 examination, as his current symptom was a burning that started in his fingers and hands and then went up his arm.  In light of the Veteran's testimony, the Board concludes that a remand is necessary to provide him with a new VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran pertaining to his claims.

2.  Afford the Veteran a VA cardiovascular examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature and etiology of any diagnosed cardiovascular disorders.

The examiner is requested to review the record and address the following:

a) Does the Veteran have any current cardiovascular disorder?

b) Is there a current diagnosis of any ischemic heart disease?

c) If there is a current disorder, regardless of whether or not it constitutes ischemic heart disease, it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service, to include herbicide agent exposure therein?

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Afford the Veteran a VA diabetic sensory-motor peripheral neuropathy examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature and etiology of any diagnosed peripheral neuropathy of the bilateral upper extremities.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed peripheral neuropathy of the bilateral upper extremities is caused or aggravated by the service-connected diabetes mellitus, type II.  If any diagnosed peripheral neuropathy of the bilateral upper extremities is found to have been aggravated by the service-connected diabetes mellitus, type II, the examiner should quantify the approximate degree of aggravation.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  After the completion of the instructions above and any other development deemed necessary, readjudicate the claims.  If the determination of any claim remains unfavorable, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




